

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.32
 


 
LICENSE AGREEMENT
 


This License Agreement (“Agreement”), effective as of January 5, 2007
(“Effective Date”), is between NovaDel Pharma, Inc., a Delaware corporation
located at 25 Minneakoning Road, Flemington, NJ, 08822 USA (“Licensor”), and
Kwang Dong Pharmaceuticals, a corporation duly organized and existing under the
laws of the Republic of Korea, located at 157-27, Samseong-Dong, Gangnam-Gu,
Seoul, 135-526, Korea, (“Licensee”).
 
WHEREAS, Licensor is the owner of certain technologies, know-how and/or patent
rights relating to ondansetron oral spray;
 
WHEREAS, Licensee desires to obtain the right and license to use and exploit the
above- referenced technologies, know-how and patent rights for the purpose of
making and commercializing an ondansetron oral spray product; and
 
WHEREAS, Licensor is willing to grant Licensee such a license pursuant to the
terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, the parties agree as follows:
 
 
1. DEFINITIONS
 
As used in this Agreement, the following terms, whether used in the singular or
plural, shall have the following meanings:
 
 
1.1 “Affiliate” means any legal entity directly or indirectly controlling,
controlled by or under common control with a party. For purposes of this
Agreement, “control” means the direct or indirect ownership of more than fifty
percent (50%) of the outstanding voting securities of a legal entity or the
right to direct the policy decisions of a legal entity.
 
 
1.2 “Licensed Product” means an ondansetron oral spray composition, dosage form,
or method of treatment (i) the manufacture, use or sale of which is covered by
one or more claims of a Licensor Patent; or (ii) which is made or used, at least
in part, utilizing Licensor Know-How.
 
 
1.3 “Field” means the making and selling of ondansetron oral spray as an
anti-emetic for human use.
 
 
1.4 “Licensor Know-How” means Licensor’s or any of its Affiliates’ trade
secrets, information and know-how including, without limitation, non-patented
proprietary information, inventions, developments, discoveries, techniques,
formulations, designs, materials, processes,
 

 
1

--------------------------------------------------------------------------------

 

 
1.5 manufactures, procedures, works of authorship, compositions of matter or
methods of use (whether or not patentable or copyrightable) that is now owned,
licensed or controlled or hereafter acquired, developed, owned, licensed or
controlled by Licensor or any of its Affiliates during the term of this
Agreement and related to the inventions claimed by the Licensor Patents or
related to Licensor’s clinical studies or regulatory filings.
 
 
1.6 “Licensor Patents” means the South Korea Patent Applications listed on
Exhibit 1 and any extensions, including patent applications filed as, or patents
issuing from, any continuation, divisional, re-issue, or continuation-in-part
application relating to any of the patents or applications on Exhibit 1.
 
 
1.7 “Licensor Technology” means, collectively, the Licensor Patents and Licensor
Know-How.
 
 
1.8 “Net Sales” means the gross amounts billed to third parties, by Licensee or
its Affiliates, or in connection with the sale, use or other disposition of a
Licensed Product, less (i) any allowances actually made and taken for returns;
(ii) shipping and insurance costs actually paid; (iii) cash discounts and
promotional allowances actually allowed in amounts and for purposes customary in
the trade; and (iv) sales, use, value added and excise taxes and shipping
charges incurred in connection with any such sale, use or other
disposition.  With respect to any revenues received in currencies other than
U.S. Dollars, all aggregate amounts shall be converted into U.S. Dollars in
accordance with U.S. generally accepted accounting principles, and reported in
U.S. Dollars at the point of calculation of Net Sales for the purpose of Royalty
payment.  In the event a Licensed Product is sold or otherwise disposed of in
combination with other apparatus or products, or in any other combination, and
the Licensed Product is not sold or otherwise disposed of separately and no list
price exists for the Licensed Product, the Net Sales of the Licensed Product
shall be determined by multiplying the aggregate selling price of the
combination by a fraction the numerator of which shall be the cash consideration
Licensee would realize from an unaffiliated buyer for the Licensed Product in an
arm’s length sale of an identical item sold at the same time and place and in
the same quantity (“Fair Market Value”) and the denominator of which shall be
the actual cost for the total combination, as determined by generally accepted
accounting principals consistently applied, in the quarter of the sale.  In the
event that both the Licensed Product and other product have separate list prices
but are being sold or otherwise disposed of at a combination price which is less
than the total of the separate list prices, then the Net Sales of the Licensed
Product shall be determined by multiplying the invoice price charged for the
combination by a fraction, the numerator of which is the list price of the
Licensed Product and the denominator of which is the sum of the list prices of
the Licensed Product and such other products.  In the event that Licensed
Products are transferred to Affiliates or other end users or distributors for
non-cash consideration or where no invoice is generated, Net Sales of such
Licensed Products shall be valued by determining the Fair Market Value of the
Licensed Product at the time of transfer.  As used herein, the term “otherwise
disposed of” or “other disposition” means any Licensed Product not sold but
delivered by Licensee to a third party, regardless of the compensation paid to
Licensee, if any.  A Licensed Product will be considered sold or otherwise
disposed of on the date it is shipped or invoiced, whichever is earlier.
 

 
2

--------------------------------------------------------------------------------

 

 
1.9 “Term” means the last to expire patent which covers the making, use or sale
of a Licensed Product within the Territory, or 10 years from the Effective Date
whichever is later.
 
 
1.10 “Territory” means the country of South Korea.
 
 
2. LICENSE; KNOW-HOW DELIVERY.
 
 
2.1 Grant.  Subject to the terms, covenants and conditions of this Agreement,
Licensor hereby represents and warrants that it has right to license the
Licensor Technology, and grants to Licensee an exclusive license and right,
under the Licensor Technology, to manufacture, have manufactured, use, import,
distribute and sell Licensed Products in the Field in the Territory during the
Term.  Notwithstanding the foregoing, Licensor retains the right to license or
otherwise exploit other anti-emetic technologies and products in the Territory.
Licensor shall provide reasonable cooperation to Licensee, as may be necessary
or appropriate to support Licensee’s efforts, in order that Licensee may
register such license and right with the relevant authorities in the Territory.
 
 
2.2 Non-Transferability of License.  The license granted to Licensee in Section
2.1 is personal and may not be sublicensed, transferred or assigned, except that
Licensee has the limited right to grant sublicenses to distributors solely for
the purpose of reselling, offering for sale and distributing Licensed Products
within the Field and solely within the Territory.
 
 
2.3 License Limited to Licensor Technology.  The license granted by Licensor in
Section 2.1 is limited to the Licensor Technology.  Under this Agreement, no
license is granted or implied under any other patent, know-how, trade secret or
other technology or trademark now or hereafter owned or controlled by Licensor
or any of its Affiliates.
 
 
2.4 Licensee acknowledges and agrees that Licensor is the owner of the Licensor
Technology and intellectual property rights of any kind in relation
thereto.  Nothing contained in this Agreement shall be effective to give any
rights of ownership to the intellectual property owned by Licensor.
 
 
3. PAYMENT
 
 
3.1 License Fee.  Licensee must pay Licensor one hundred thousand dollars
(US$100,000) within fifteen days of the Effective Date.
 
 
3.2 Royalty.  In consideration of the license and rights granted to Licensee
hereunder, Licensee will pay Licensor a royalty of ten percent (10%) on the Net
Sales of Licensed Products during the Term.
 
 
3.3 Milestones.  Licensee shall pay Licensor one hundred thousand dollars
(US$100,000) within thirty (30) days of the approval by the Korean Food and Drug
 

 
3

--------------------------------------------------------------------------------

 

 
3.4 Administration for the sale of the Licensed Product in the Territory. In
addition, Licensee shall pay Licensor one hundred thousand dollars (US$100,000)
within thirty (30) days of the first commercial sale of the Licensed Product.
 
 
3.5 Payment.  All royalties will be payable quarterly and accompanied by the
report described in Section 4.1.  All payments to be made hereunder will be made
by Licensee in immediately available funds in United States Dollars by check or
by wire transfer to an account designated by Licensor for such purposes.  All
payments made are non-refundable and non-creditable.
 
 
4. REPORTS AND RECORDS
 
 
4.1 Reports.  Licensee will deliver to Licensor within forty-five (45) days
after the end of each calendar quarter a report setting forth the number and
type of Licensed Products sold, the Net Sales figures for such Licensed Products
and the amount of Royalties, if any, that are owed to Licensor.
 
 
4.2 Records.  During the Term and for a period of one (1) year following the
termination or expiration of this Agreement, Licensee will maintain complete and
accurate books and records to enable Licensor to verify compliance with Section
3 and confirm whether and in what amount any royalties or milestones are payable
under this Agreement.  Upon reasonable prior notice to Licensee, Licensee will
grant an independent certified public accountant chosen by Licensor access to
all books and records relating to the Net Sales of Licensed Products to enable
such accountant to conduct a review or audit of those books and records.  Access
to Licensee’s books and records will be permitted during reasonable business
hours and be limited to once each calendar year.  Reviews and audits requested
by Licensor will be at Licensor’s expense, unless such review or audit reveals
an underpayment or nonpayment of royalties of more than 5% in which case
Licensee will reimburse Licensor’s reasonable costs of such review or
audit.  This paragraph survives the expiration or termination of this Agreement.
 
 
5. CONFIDENTIALITY
 
 
5.1 Confidentiality.  Licensee agrees to keep confidential and not disclose or
transfer to any third party, and will cause its employees, consultants and
Affiliates to keep confidential, during the Term any Licensor Know-How or any
other proprietary information or material of Licensor that is disclosed or
transferred to Licensee, or to any of its employees, consultants or Affiliates,
pursuant to or in connection with this Agreement, except to the extent that
disclosure or transfer is reasonably required in accordance with the performance
of this Agreement, and Licensee hereby agrees to exercise every reasonable
precaution to prevent and restrain unauthorized disclosure or use of such
confidential information.  Licensee’s nondisclosure obligations herein shall not
apply to information that is:  (i) known to Licensee at the time of disclosure
as evidenced by written documentation; (ii) or becomes publicly available
without the fault of Licensee; (iii) subsequently disclosed to Licensee by a
third party not under a secrecy
 

 
4

--------------------------------------------------------------------------------

 

 
5.2 obligation to Licensor; (iv) required by law, regulation or action of any
governmental agency or authority to be disclosed; or (v) disclosed by Licensee
with the prior written consent of Licensor.
 
 
6. DISCLAIMERS
 
 
6.1 No Representations and Warranties.  LICENSOR MAKES NO REPRESENTATIONS OR
WARRANTIES (I) OF COMMERCIAL UTILITY; OR (II) OF MERCHANTABILITY,
NONINFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE.
 
 
6.2 Limitation of Liability.  LICENSOR WILL NOT BE LIABLE TO LICENSEE OR ANY OF
ITS SUCCESSORS OR ASSIGNS OR ANY THIRD PARTY WITH RESPECT TO ANY CLAIM ARISING
FROM LICENSEE’S USE OF THE LICENSOR TECHNOLOGY LICENSED UNDER THIS AGREEMENT OR
FROM THE MANUFACTURE, USE OR SALE OF LICENSED PRODUCTS, INCLUDING ANY LICENSED
PRODUCTS PURCHASED FROM LICENSOR’S MANUFACTURER; NEITHER PARTY WILL BE LIABLE TO
THE OTHER OR TO ANY THIRD PARTY FOR ANY CLAIM OF LOSS OF PROFITS, LOSS OR
INTERRUPTION OF BUSINESS, OR FOR INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OF
ANY KIND. LICENSOR MAKES NO WARRANTY THAT ANY MANUFACTURE, USE OR SALE OF
LICENSED PRODUCTS WILL NOT INFRINGE ANY THIRD PARTY INTELLECTUAL PROPERTY, AND
MAKES NO WARRANTIES AS TO THE VALIDITY OR ENFORCEABILITY OF THE LICENSED
PATENTS.
 
 
7. INDEMNIFICATION;
 
 
7.1 Licensee Indemnity.  Licensee hereby agrees to indemnify, hold harmless, and
defend Licensor and its directors, officers, employees and agents, and Hana
Biosciences, Inc and its directors, officers, employees and agents, (Licensor’s
U.S.A. licensee and the U.S.A. New Drug Application owner for ondansetron oral
spray) (collectively the “Licensor Indemnified Parties”), against any and all
claims, proceedings, demands, liability and expenses of any kind, including
legal expenses and attorneys fees (collectively, “Claims”), arising out of or in
connection with the manufacture, sale, use, consumption, advertisement or other
disposition of Licensed Products by Licensee, its Affiliates or any end user, or
arising from any breach of any material obligation of Licensee hereunder, other
than Claims resulting from the gross negligence or willful misconduct of a
Licensor Indemnified Party.  The Parties hereby acknowledge and agree that Hana
Biosciences, Inc. is an intended third party beneficiary to Licensee’s
obligations under this Section 7.1.
 
 
7.2 Licensor Indemnity.  Licensor hereby agrees to indemnify, hold harmless, and
defend Licensee, its officers, agents and employees (the “Licensee Indemnified
Parties”), against any and all Claims that arise from any breach by Licensor of
any material obligation of Licensor hereunder.
 

 
5

--------------------------------------------------------------------------------

 

 
7.3 Procedure.  The indemnified party/ies shall give the indemnifying party
prompt notice of any claims of third parties as to which it proposes to demand
indemnification hereunder.  The indemnifying party shall have the right to
assume the good faith defense, compromise or settlement of any such claim
(without prejudice to the right of the indemnified party to participate in such
defense) at its own expense through attorneys reasonably acceptable to the
indemnified party, provided that Licensee shall have no right to deny the
validity of any patent included in the Licensor Patents in any compromise or
settlement of any claim.  If the indemnifying party does not elect to defend
such claim or suit within ten (10) days after having received notice thereof or
fails to prosecute its defense diligently, the indemnified party may in its sole
discretion defend against such claim or suit at the indemnifying party’s
expense.  The indemnified party may thereafter elect to settle such claim or
suit or otherwise enter into a compromise with the claimant.
 
 
7.4 Limitation on Liability.  Neither party will be liable for any indirect,
special, consequential or other damages whatsoever, whether grounded in tort
(including negligence), strict liability, contract, or otherwise.
 
 
8. INTELLECTUAL PROPERTY RIGHTS AND CONFIDENTIAL INFORMATION
 
 
8.1 Prosecution.  Licensor shall have the first right to file, prosecute,
maintain and enforce patent applications and patents included in the Licensed
Patents.  If Licensor elects not to file such a patent application or to allow
any such patent application or patent to become abandoned or lapse, it shall
give Licensee notice of such election prior to the last date that action must be
taken to avoid such abandonment or lapse.  Licensee shall then have the right to
request Licensor to commence or continue with the filing, prosecution or
maintenance of any such application or patent included in the Licensed Patents
in Licensor’s name and expense.  Licensor will consider such request, but
retains the rights to grant and to not grant such request at its sole
discretion.
 
 
8.2 In the event that either party becomes aware of a potential infringement of
intellectual property rights relating to the Licensed Products, their
formulation, use or process of manufacture, that party shall immediately notify
the other party.  Licensor shall have the sole right to determine what conduct,
if any, to take in relation to the infringement of any Licensed Patents and
Licensee shall, at the request of Licensor, consult, co-operate with and assist
Licensor in any such conduct.
 
 
8.3 Claimed Infringement.  In the event that a third party at any time provides
written notice of a claim to, or brings an action, suit or proceeding against, a
Party or any of their respective Affiliates or sublicensees, claiming
infringement of its patent rights, trademark or copyrights or unauthorized use
or misappropriation of its technology, based upon an assertion or claim arising
out of the development, manufacture, use or sale of Licensed Products or the
Licensed Technology in the Field, such Party shall promptly notify the other
Party of the claim or the commencement of such action, suit or proceeding,
enclosing a copy of the claim and/or all papers served.
 

 
6

--------------------------------------------------------------------------------

 

 
8.4 Publications.  Licensor has the right to issue a press release announcing
the relationship created by this Agreement.  Licensee has the right to review
and consent to such press release, such consent not to be unreasonably
withheld.  Licensor shall have the right to review all proposed Licensee
publications and press releases related to research findings or analyses of the
Licensed Products in advance of Licensee providing such publications and
releases to any third party.  Licensee shall give Licensor thirty (30) days to
review any and all such publications or press releases.  Licensor shall have the
right to have Licensee remove any and all Confidential Information or
proprietary information of Licensor from such publications or press releases
prior to disclosure to any third party.
 
 
9. ADDITIONAL ITEMS
 
 
9.1 Manufacturing.  Under the license granted herein, Licensee may have the
Licensed Product manufactured by any party including itself, but in the case
that Licensee wishes to use Licensor’s manufacturer (currently Ferring
Pharmaceuticals of Sweden), Licensor consents to such use under the following
conditions:
 
 
9.1.1 Licensee must negotiate its own agreement directly with such manufacturer;
 
 
9.1.2 Licensor makes no warranties that manufacturer will enter into any
agreement with Licensee nor that any pricing will be satisfactory to Licensee;
 
 
9.2 Regulatory. Licensee shall be responsible for all regulatory submissions and
other licensing and governmental approvals necessary to commercialize the
Licensed Products in the Territory.  Furthermore, if any additional clinical
studies or any other expenses are incurred or required to commercialize the
Licensed Products, Licensee shall bear all such costs alone.
 
 
9.3 Diligence.  Licensee agrees to meet the diligence milestones listed in
Exhibit 2 by the dates listed in Exhibit 2.  Failure to meet such diligence
milestones is considered a material breach of this Agreement and cause for the
immediate termination of this Agreement, subject to the cure requirements of
section 10.2.1. In addition, Licensee shall provide to Licensor periodic reports
on the status of the research and development (including progress toward
achieving the Milestones) of Licensed Product conducted during the Research
Program. These reports must include all raw data for such research, development,
preclinical and clinical data generated during the development of Licensed
Product (“Generated Data”), except to the extent that this would be inconsistent
with the confidentiality of patient data and/or the integrity of study data.
Such reports must be provided to Licensor upon request, but in no event less
than once per quarter (where reasonable this info can be added to the reports
due under section 4.1 unless the situation dictates a more frequent report).
Licensor will have the right to use data provided by Licensee pursuant to this
paragraph in any way it sees fit, including but not limited to, including it in
its own regulatory filings, subject to (i) advance notification of the same to
Licensee and (ii) where data is to be disclosed to third parties, that such
third parties have entered into written obligations of confidentiality with
Licensor which are at least as onerous as is set out in this
 

 
7

--------------------------------------------------------------------------------

 

 
9.4 Agreement. Licensee must notify Licensor within one business day of the
recognition of any adverse events reported among the participants in any
clinical studies being conducted by or on behalf of Licensee with the Licensed
Products.
 
 
9.5 Registration Dossiers and Hana Bioscience’s Cooperation.  Within a
reasonable time after signing of this Agreement,
 
 
9.5.1 Licensor shall provide Licensee with all the confidential and proprietary
registration dossiers and/or materials submitted to FDA to obtain governmental
approvals in the US, and the necessary Certificates required for registration of
Licensed Product in the Territory.  All such information will be provided “as
is” and Licensor makes no warranties as to its fitness for any particular
purpose. Notwithstanding the preceding, if any changes or edits to the
registration dossiers are required by the US FDA, Licensor shall give copies of
the documents filed with the US FDA containing the edits or changes to Licensee
as soon as reasonably possible.
 
 
9.5.2 Licensor shall obtain consent from Hana Biosciences, Inc that Hana
Biosciences, Inc allows Licensee to purchase and import Licensed Product with US
packaging into the Territory from Hana Biosciences’s contract manufacturer.
 
 
9.6 It shall be the responsibility of Licensee to follow all procedures and take
all actions which are necessary or required for agreements of this type by the
laws, treaties or regulations applicable in the country in which it is
developing, manufacturing, selling, using or manufacturing or marketing any
Licensed Product .
 
 
9.7 It is further agreed that neither party shall be obligated to carry out or
perform any or all of the terms of this Agreement as shall constitute a
violation of any treaty, law, code or regulation of any governmental authority
whether local, national or international. In any event, the other terms of this
Agreement shall nevertheless continue and the Parties shall use all reasonable
efforts to re-negotiate this Agreement so that the performance of this Agreement
as so amended will not involve any such violation.
 
 
10. TERM AND TERMINATION
 
 
10.1 Term.  This Agreement and the license granted hereunder will terminate at
the expiration of the Term.
 
 
10.2 Termination. Each party has the right to terminate this Agreement:
 
 
10.2.1 if the other fails to make any payment due and owing, or commits a breach
of any material provision of this Agreement and fails to make such payment or
remedy such breach within sixty (60) days after receiving written notice of such
default or breach, or
 

 
8

--------------------------------------------------------------------------------

 

 
10.2.2 if any proceeding is instituted by or against a party seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking an entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property or taking any action to authorize any of the
foregoing or similar actions.
 
 
10.3 Rights After Termination. Termination or expiration of this Agreement does
not release either party from any obligation previously accrued. In the event of
termination of this Agreement for other than a breach by Licensee, Licensee will
have the right to complete all contracts executed prior to the date of
termination for the sale of Licensed Products, provided that all such sales are
completed within four (4) months after the date of termination.
 
 
10.4 Remedies. The right of either party to terminate under this Section 10 will
not be an exclusive remedy, and either party will be entitled, if the
circumstances warrant, alternatively or cumulatively, to seek damages for breach
of this Agreement, to seek an order requiring performance of the obligations of
this Agreement, or to seek any other legally available remedy.
 
 
11. GENERAL PROVISIONS
 
 
11.1 Assignment. This Agreement may not be transferred or assigned by either
party except with the prior written consent of the other party, except that
either party may assign this Agreement to its Affiliate or to any party
acquiring all or substantially all of the assets and business relating to this
Agreement upon written notice to the other party. Any assignment in violation
hereof is void.
 
 
11.2 Notice of Infringement. Licensee agrees to notify Licensor promptly of any
actual, suspect or threatened infringement of Licensor Patents that may come to
its attention.
 
 
11.3 Disputes. In the event of any dispute arising out of or relating to this
Agreement the parties agree to first negotiate in good faith to reach a
commercially reasonable settlement. Failing a satisfactory resolution of such
dispute within sixty (60) days, and in the event one of the parties wishes to
litigate the matter, the courts of competent jurisdiction in the State of New
Jersey, USA will have exclusive jurisdiction.
 
 
11.4 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof,
and supersedes any prior understandings, agreements or representations by or
between the parties, written or oral, which may have related to the subject
matter hereof in any way.
 
 
11.5 Amendment; Waiver. This Agreement may be amended, and any provision of this
Agreement may be waived only if such amendment or waiver is set forth in writing
executed by
 

 
9

--------------------------------------------------------------------------------

 

 
11.6 the parties hereto. No course of dealing between the parties will be deemed
effective to modify, amend or discharge any part of this Agreement or any rights
or obligations of any party.
 
 
11.7 Severability. The provisions of this Agreement are severable, and in the
event that any provision of this Agreement is determined to be invalid or
unenforceable under any controlling body of the law, such invalidity or
unenforceability will not in any way affect the validity or enforceability of
the remaining provisions hereof.
 
 
11.8 Relationship of the Parties. The relationship of the parties shall be that
of independent contractors.  Neither party will represent that it has any
authority to assume or create any obligation, express or implied, on behalf of
the other party, or to represent the other party as agent, employee, or in any
other capacity, except as specifically provided herein.
 
 
11.9 Headings. The headings used in this Agreement are for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
 
 
11.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.
 
 
11.11 Survival. The provisions of sections 3, 4.2, 5, 6, 7.1-7.4, 8.3, 9, 10.3
and 10.4 will survive any termination or expiration of this Agreement.
 
 
11.12 Notices. All notices and other communications required under this
Agreement will be in writing and if by mail, by overnight mail (e.g. Federal
Express), and shall be effective when delivered to the addressee at the address
listed below or such other address as a party may designate in a notice actually
received by the addressee.
 
 
11.13 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New Jersey, USA.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.
 


 
LICENSOR
 
LICENSEE
NovaDel Pharma Inc.
 
Kwang Dong Pharmaceuticals
23 Minneakoning Road
 
157-27, Samseong-Dong, Gangnam-Gu
Flemington, New Jersey  08822
 
Seoul, 135-526, Korea
USA
         
By:
/s/ Jan H. Egberts
 
By:
/s/ Soo Boo Choi
Name:
Jan H. Egberts, M.D.
 
Name:
Soo Boo Choi
Title:
President & CEO
 
Title:
Chairman




 
10

--------------------------------------------------------------------------------

 
